Tanner brought an action of detinue against appellants to recover an automobile. The cause was tried by the court, without a jury, and judgment was rendered for plaintiff. Defendants excepted to this action of the court, and appeal.
We are of the opinion that the court properly held that plaintiff was entitled to recover, and that on the question as to whether or not defendants in the court below were bona fide purchasers without notice there was ample evidence to justify the court in its conclusion in this connection.
As stated, this case was tried by the court without the intervention of a jury. There was ample evidence to support the judgment, and the reviewing courts will not disturb the judgement of the court below where this is shown. In cases only where it appears that the judgment rendered is either without evidence to support it or that the decision of the court is repugnant to the preponderance of the evidence will the findings be disturbed.
There being no error in the record, the judgment of the lower court is affirmed.
Affirmed.